August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           HENRY BAKER, Appellant

NO. 14-16-00379-CV                          V.

    CRAIG M. COSCARELLI, DALLAS CRAIG HUGHES, AND YVETTE
                        MASTIN, Appellees
                ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 15, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.